SUMMARY ORDER

Appellant Leo Tsimmer (“Tsimmer”) appeals from a final judgment entered by the United States District Court for the Southern District of New York (McMahon, J.) on April 25, 2008, dismissing Tsimmer’s complaint for lack of subject matter jurisdiction. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
In our review of a dismissal of a complaint for lack of subject matter jurisdiction, we review the District Court’s factual findings for clear error and legal conclusions de novo. Wake v. United States, 89 F.3d 53, 57 (2d Cir.1996).
*662We AFFIRM for the substantive reasons detailed in the District Court’s opinion.